Citation Nr: 1236044	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-37 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to a service-connected cervical sprain.  

2.  Entitlement to service connection for a tempromandibular joint disorder as secondary to a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1976, September 1982 to December 1982, November 1990 to May 1991, May 1991 to September 1991, May 1992 to September 1992, and May 2001 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board "must review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The United States Court of Appeals for Veterans Claims (Court) has extended this principle "to include issues raised in all documents or oral testimony submitted prior to the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  Because other aspects of the Veteran's back claim have already been decided, this decision will be limited to the issue of entitlement to service connection for a thoracolumbar spine disorder claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to a service-connected cervical sprain.  

In September 1982, the RO granted service connection for a cervical strain with a noncompensable evaluation.  The same decision denied service connection for a back injury on the basis that it was not shown by the record.  The Veteran was notified in October 1982 and did not file a timely notice of disagreement.  An August 2006 RO decision held that the claim for service connection for a back injury remained denied because the evidence submitted was not new and material.  The Veteran was notified but did not submit a timely notice of disagreement.   

When the case was previously before the Board, in September 2011, the Board denied service connection for multiple sclerosis and depression, a respiratory disorder, aching joints and muscle spasms, memory loss, a spine disorder, a bladder disorder, and a tempromandibular joint disorder, all secondary to multiple sclerosis.  Service connection for an undiagnosed autoimmune disease secondary to multiple sclerosis or exposure to Anthrax vaccinations was also denied.  Appeals for service connection for a spine disorder claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia secondary to a service-connected cervical strain; and, for service connection for tempromandibular joint disorder secondary to the service-connected cervical strain were remanded.  The development requested for the spine disorder was completed and the Board proceeds with its review of that appeal.  

As discussed below further action is required on the tempromandibular joint appeal.  The issue of entitlement to service connection for a tempromandibular joint disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia as the result of disease or injury incurred or aggravated during her active service.  

2.  Arthritis was not manifested at a degree of 10 percent or more within a year of any period of 90 days or more active service.  

3.  The Veteran does not have a thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia as proximately due to and the result of a service-connected disease or injury.  

4.  A service-connected disease or injury did not cause the Veteran's thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia to increase in severity.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in August 2005, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim for service connection for a thoracic facet syndrome secondary to cervical strain and multiple sclerosis.  It was explained what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  In August 2005, the Veteran responded that her back problem was already service-connected and compensated at 10 percent.  (The Veteran was apparently confused as the 10 percent rating had been granted in October 2004 for a cervical (neck) strain.)  The August 2005 notice letter was provided before the adjudication of thoracic facet syndrome claim in January 2006.  A March 2006 letter, provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In July 2006, the RO notified the Veteran that it was working on her claims for service connection for degenerative changes in the lumbar spine and osteopenia.  Here, again, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim for service connection and explained what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in July 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that, for this issue, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  Her available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  In December 2008, she cancelled her request for a hearing.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish direct or primary service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Considering presumptive service connection, arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following 90 days or more of active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

The only disability for which service connection has been established is a cervical strain, rated as 10 percent disabling since October 2003.  

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the current claims.  In particular, the evidence pertaining to multiple sclerosis and its claimed secondary effects was previously discussed and need not be revisited here.  

On examination for service, in July 1972, the Veteran's spine was normal.  

A clinical note shows that, in March 1976, the Veteran was a passenger in a vehicle that was struck from behind and she had a possible whiplash injury.  Her head had a full range of motion.  Reflexes at the biceps and patella were present and equal.  Hand grips and arm strength were normal, bilaterally.  There were no complaints or findings pertaining to the thoracic or lumbar spine.  

A consultation report, dated in March 1976 shows the Veteran was injured two hours earlier in an automobile accident.  She complained of tenderness in the posterior cervical area.  Range of motion was essentially within normal limits.  There was no other complaint except increasing tightness.  She was treated with an ice massage to the cervical paraspinal muscles.  She had one physical therapy treatment and did not return.  There were no complaints or findings pertaining to the thoracic or lumbar spine.  

On VA X-ray studies in January 1981, the Veteran was noted to have an ununited apophysis on the anterior aspect of the 4th vertebra.  It was characterized as a normal variation.  On VA orthopedic examination, in January 1981, the Veteran reported continuing low back pain since an injury in 1976.  Objectively, there was variable splitting and spasm of the right paravertebral muscles.  There was nonspecific tenderness over the mid-dorsal and upper cervical spineous processes and the right flank region.  The examiner entered an impression of mild residual cervical strain with element of tension.  He wrote that the back discomfort might be related to left renal pathology.  On VA neurologic examination, in January 1981, the Veteran reported injuring her neck and back in a 1976 motor vehicle accident.  She complained of back pain dating back to the time of the accident.  The neurologic examiner concluded that the Veteran had non-neurologic pain probably due to mainly muscle spasms in her back and neck causing her to have pain in the neck and back and low grade headaches.  

The report of the May 1981 examination for National Guard service shows the Veteran's spine was normal.  Her spine was again noted to be normal on annual examination in September 1985.  On periodic examination in September 1989, the Veteran's spine was reported to be normal.  On examination for separation from active service in July 1991, the Veteran's spine was normal.  The report of a July 1991 examination for National Guard service shows her spine was normal.  On annual examination in June 1996 there was a notation that a complaint of back pain referred to the thoracic area, but was not considered disabling.  The examiner reported her spine to be normal.  The April 2001 examination was normal and her spine was specifically reported to be normal.  

Private clinical records are in evidence.  In August 1997, the Veteran was seen for an initial consultation, therapy and adjustment.  Neck and low back symptoms were noted.  In September 1997, it was reported that the back was doing okay, although there was a flare up in October 1997.  There were neck and low back symptoms in July 1998, September 1999, August 2002, and March 2003.  In June 2003, it was reported that the Veteran had been very active with farm work and a brush hog.  The assessment was very good full spine motion.  In September 2003, there was tenderness at the neck and lumbosacral spine.  The assessment included the lumbar spine, cervical and cranial.  In January 2004, there was thoracic and low back tenderness.  

The report of the August 2004 VA examination of the Veteran's spine shows that she reported being hit from behind while riding in a military vehicle in March 1976.  She experienced neck pain for a week or two.  She was seen at a dispensary and had a tender neck but normal motion.  She had one physical therapy treatment.  There were diagnoses of cervical strain and headaches.  Thereafter, she had no significant problems until about 15 years prior to the examination.  Currently, her neck pain was present to some degree daily.  She had pain radiating into her upper extremities.  She received chiropractic manipulation once every 3 weeks.  She was involved in a second motor vehicle accident in 2003.  She was able to attend to the activities of daily living but was unable to lift heavy objects or stand or sit for hours.  Examination disclosed pain on flexion and right lateral bending.  X-rays showed slight narrowing at C4-5, C5-6, and C6-7 with mild osteophytes.  There were no recorded complaints or findings as to the thoracolumbar spine.   

A VA neurology note dated in August 2004 shows the Veteran complained of a sharp pain in the back of her neck.  It radiated up into the back of her head and over the top becoming a throbbing headache.  She reported daily pain, with really bad pain 3 days a week.  Chiropractic treatment provided relief for a few days.  She used a keyboard at work and sometimes it was hard to type.  Sometimes her legs and hands felt numb and weak.  She had persistent diarrhea.  The headaches typically started with neck pain.  She had associated photo/phonophobia, nausea, and frequently vomited.  A headache put her in bed 1 to 2 days a week.  She consumed a lot of over-the-counter analgesics for her neck pain and headaches.  She also reported trouble falling asleep.  

On examination in August 2004, the Veteran had a normal gait and station with good heel, toe, and tandem walking.  Cranial nerves were intact.  The neck had a full range of motion, without muscle spasm.  There was normal tone, bulk, coordination and dexterity.  There was good proximal strength.  There was poor effort on hand testing, but it was at least 4/5.  Sensory examination showed a questionable decreased response to temperature sense on the right.  Vibration sense seemed impaired on the left.  Reflexes were 3+ and equal but for two beats of left ankle clonus, which was not present on the right.  The assessment was subjective sensory findings, some of which were non-physiological.  It was noted that she complained of neck pain, but there were no objective neurologic deficits on physical examination.  There is nothing in this report that would relate the Veteran's cervical spine problems to the thoracic or lumbar areas of her spine.  

A VA neurology note dated in October 2005 again reflects numerous complaints, including right arm and leg pain.  She also had pain in the lower cervical spine radiating into her shoulders, when she spent an hour or so on the computer; otherwise, it did not bother her much.  There were no abnormal cervical spine findings.  The diagnosis was that multiple sclerosis was most likely causing the right arm pain.  

Imaging studies of the lumbosacral spine, in May 2006, revealed disc space narrowing at the L5-S1 level with adjacent facet hypertrophic changes.  The bones appeared osteopenic.  Bilateral sacroiliac joints appeared normal.  A radio-opaque density was seen adjacent to the L3-L4 vertebral bodies on the right side.  The impression was no acute fracture or dislocation; degenerative changes of the lower lumbar spine with osteopenia.  

In June 2006, X-ray studies showed the thoracic spine to be well aligned with mild demineralization of the osseous structures suspected.  There were no fractures, spurring, or bony spurring.  A June 2006 bone density study from L1 to L4 showed the Veteran's bone density to be low and her fracture risk to be high.  The June 2006 MRI revealed disc desiccation at L5-S1 with disc bulge/protrusion with an annular tear indenting the thecal sac.  A possible cyst was indicated at S2.  The Veteran was seen for a chiropractic consultation in June 2006 and it was determined that manipulative treatment was not appropriate at that time due to the imaging findings.  It was recommended that she do water aerobics, other low impact exercises or light weight lifting to increase bone density.  

A VA clinical note dated in February 2007 shows the Veteran complained of having pain in her lower cervical spine radiating into her shoulders when working at a computer for an hour or more. She also had pain in her spine.  Cranial nerves were intact.  Strength was 5/5, except hip flexors.  Sensation was normal in all extremities.  Reflexes were 2+ and symmetrical.  Gait was normal.  There was no cervical or thoracolumbar spine diagnosis.  

March 2008 VA X-ray studies of the cervical spine disclosed multilevel degenerative disc disease and spondylosis.  The paravertebral tissues were unremarkable.  MRI was similar to the May study and showed no signal abnormality within the cervical cord.  

The report of the October 2011 VA examination shows the Veteran's claims folder was reviewed.  The examiner noted the Veteran's history and complaints of back pain.  Limitations of back motion were measured.  Neurologic deficits were described in detail.  It was noted that imaging studies documented arthritis of the thoracolumbar spine.  October 2011 X-ray studies revealed generalized osteopenia in the thoracic region and mild early degenerative changes in the lumbosacral spine.  The examiner expressed the opinion that the spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the radiological examination of the thoracolumbar spine showed degenerative disc disease, which was age related and not caused by or a result of the service-connected cervical strain.   

In June 2012, it was noted that the Veteran was examined in October 2011 and an opinion on direct service connection was provided.  However, at that time, the examiner did not provide an opinion or rationale concerning whether any of the Veteran's spine disorders were aggravated by the service-connected cervical strain.  In June 20012, the clinician reported that VA medical records were reviewed.  He expressed the opinion that it was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The clinician explained that, "[r]adiological examination of the thoracolumbar spine showed degenerative disc disease that was age related.  Further, the thoracolumbar spine degenerative changes were not related to or a result of the service-connected cervical strain.  The review of the current medical literature did not support a relationship between one joint, causing aggravated injury to another joint (cervical to thoracic-lumbar joint) or degeneration."  



Conclusion

As to primary or direct service connection, there is no competent evidence of thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia during any period of active service.  Further, there is no competent evidence of arthritis within a year after any of the Veteran's periods of active service for 90 days or more.  Thus, there is no basis for primary or direct, or presumptive service connection.  

As to secondary service connection, whether one medical condition causes another medical condition or makes it worse is a medical question requiring the opinion of a trained medical professional.  As a lay witness, the Veteran does not have the training or experience to provide competent evidence relating her service-connected neck (cervical spine) disability to disorders further down the spine.  38 C.F.R. § 3.159(a) (2011).  

In this case, we have the Veteran's claim that her service-connected neck disability caused her mid and low back disorders, but that is merely her claim.  It is not competent evidence.  There is no competent medical evidence that the service-connected strain of her cervical spine caused the Veteran's thoracic facet syndrome, degenerative disease of the lumbar spine, or osteopenia, or made them worse.  VA did the development required by VCAA, had the Veteran examined, and obtained a medical opinion.  

The October 2011 medical opinion was to the effect that it was not likely that the cervical spine disorder caused the thoracic and lumbar spine disorders.  The examiner explained that changes were age related and not caused by or the result of the service-connected cervical strain.  In June 2012, the examiner further addressed the question of aggravation to the service-connected disability.  He explained that the literature did not support a relationship between one joint causing aggravated injury to another joint (cervical or thoracic-lumbar joint) or degeneration.  That is a simple and brief explanation.  However, it is adequate.  It is not only difficult to write a lot about nothing, it is also unnecessary.  In the absence of any competent opinion to the contrary, it is entirely adequate to explain that the medical literature does not support a connection between a muscle strain in the neck and degenerative changes further down the spine.  

The Board has considered all possible bases for the Veteran's claim but finds no competent evidence to support any connection to her active service, either on a primary, presumptive, or secondary basis, including aggravation.  The medical records and VA examinations and medical opinions provide the preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a thoracolumbar spine disorder claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to a service-connected cervical sprain, is denied.  


REMAND

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its September 2011 remand, the Board specified that "The rationale for any opinion should be provided."  

In July 2012, a doctor provided an opinion that, "The current tempromandibular findings noted above were not caused by cervical strain or aggravated by cervical strain."  The Veteran's representative has pointed out that the examiner did not provide the requested rationale and has requested that the claim be remanded for a rationale.  

In as much as the Board specifically requested a rationale, the Veteran has a right to an explanation of the reasoning for the medical opinion.  Since the Veteran's representative has asked that the case be remanded for a rationale we must do so.     

Accordingly, the issue of entitlement to service connection for a tempromandibular joint disorder is REMANDED for the following action:

1.  The claims folder should be returned to the fee basis physician who provided the opinion in October 2011.  He should be asked to provide a rationale or explanation for his opinion that "The current tempromandibular findings noted above were not caused by cervical strain or aggravated by cervical strain."  

If the doctor who provided the October 2011 opinion is not available, a similarly qualified physician can provide an opinion and explanation.  

If further examination or testing is required in order to provide an explanation for the opinion, such examination or testing should be scheduled.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should review the case to ensure that an adequate rationale (explanation) for the examiner's opinion has been provided.  After an adequate rationale for the examiner's opinion has been received, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


